Rhodes, C. J.,
delivered the opinion of the Court,- Ceoce-ett, J., Sprague, J., and Wallace, J., concurring:
The appeal was taken from the judgment alone. The plaintiff objects, under rule thirteen, to certain portions of the transcript. The objection must be overruled, as to the order sustaining the demurrer to the cross-complaint, and the bill of exceptions, because they properly constitute a part of the judgment roll. The motion to strike out portions of the answer will also be retained, as it is referred to in the bill of exceptions — one of the points therein saved, being the order sustaining the *383motion. Tbe statute does not expressly provide that an interlocutory judgment shall constitute a portion of the judgment roll, but as such judgments often determine the rights of the respective parties, there is a manifest projeriety in inserting them in the judgment roll. We are of the opinion that an interlocutory judgment comes within the spirit and meaning of the statutory requirement, that the judgment shall constitute a portion of the judgment roll.
There are several of the grounds of demurrer which we cannot consider, for the reason urged by the plaintiff — that it cannot be ascertained from the transcript, to what portions of the cross-complaint the several grounds respeetively apply. Distinct portions are demurred to, and such portions are described by reference to the pages and lines of the pleadings; but there is nothing in the transcript to indicate to what portions the demurrer applied.
The defendant, Bird, in order to maintain his claim to affirmative relief, is compelled to rely upon the contract entered into between Mm and Cottle, in respect to the purchase of the interest of Chapman in the premises — at the sale under the execution issued upon the judgment of Cottle against Chapman. It was, among other things, agreed between them that Cottle would not bid at the sale, but that Bird should be allowed to purchase Chapman’s interest in the lands. The direct effect of that branch of the agreement, was to prevent bidding at the sale under the execution; and it cannot be doubted' that such an agreement is contrary to public policy, and therefore void. This question properly arises on the demurrer, on the ground that the cross-complaint does not state facts sufficient to constitute a cause of action against the plaintiff; and the demurrer was correctly sustained on that ground. The whole contract being vitiated by this agreement, the- defendant was left without any cause of action against the plaintiff, as the assignee of the Cottle judgment, and the purchaser at the execution sale.
Judgment affirmed.
Temple, J., expressed no opinion.